DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/31/22 has been entered.
 Claim Rejections - 35 USC § 102/Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 6-8, 13 and 22-24 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Farnard (US 4,738,795).
With respect to independent claim 6, Farnard discloses a method of inhibiting the formation of naphthenic deposits, comprising adding a monocarboxylic acid to a fluid comprising crude oil to form an inhibited fluid, wherein the monocarboxylic acid consists of a branched C8-C12 monocarboxylic acid (col. 2, l. 8-14; col. 2, l. 53-69).  
The Examiner notes, a contingent clause in a claim, such as a wherein or whereby clause, is not given weight when it simply expresses the intended result of a process step positively recited.  Minton v Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003).  In the instant case, Applicant positively requires the addition of a monocarboxylic acid as claimed to a fluid comprising crude oil with the intended result of “wherein the formation of naphthenic deposits is inhibited.”  Since Farnard provides for the addition of the same monocarboxylic acid as claimed to a fluid comprising crude oil, it is the position of the Office such would provide for Applicant’s intended result of “wherein the formation of naphthenic deposits is inhibited.  
Alternatively, Farnard discloses wherein a monocarboxylic acid consisting of a branched C8-C12 monocarboxylic acid is added to a fluid comprising crude oil; although silent to wherein such inhibits the formation of naphthenic deposits, wherein naphthenic deposits comprise deposits formed from naturally occurring carboxylate species present in crude oil including deposits comprising carboxylate salt precipitates and water-in-oil emulsions stabilized by carboxylates, since Farnard discloses the addition of the same compound, i.e., a monocarboxylic acid consisting of a branched C8-C12 monocarboxylic acid, to the same fluid, i.e., crude oil, which, as claimed by Applicant, includes naturally occurring carboxylate species therein, it is the position of the Office that the monocarboxylic acids of Farnard would act in the same manner as claimed, i.e., inhibit naphthenic deposits formed from naturally occurring carboxylate species present in crude oil.  If there is any difference between the monocarboxylic acid and crude oil interaction of Farnard and that of the instant claims, the difference would have been minor and obvious insofar as because “Products of identical chemical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. See MPEP 2112.01(1), In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985), In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Warren Corp v D F Newfield Co, 1 F Supp 773, 22 USPQ 313 (EDNY 1934).  
Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 USC 102 and 103. “There is nothing inconsistent in concurrent rejections for obviousness under 35 USC 103 and for anticipation under 35 USC 102.” See MPEP 2112(111) and In re Best, 562 F2d at 1255, 195 USPQ at 433.
	With respect to dependent claims 7 and 8, Farnard discloses the branched C8-C12 monocarboxylic acid as claimed (col. 2, l. 63-69).
	With respect to dependent claim 13, Farnard discloses wherein the monocarboxylic acid is added neat to the fluid comprising crude oil (col. 2, l. 8-14, wherein the additive used is the carboxylic acid).
	With respect to dependent claim 22, Farnard discloses adding the monocarboxylic acid in a manner as claimed (col. 3, l. 16-24).
	With respect to dependent claim 23, Farnard discloses wherein the fluid is a production fluid as claimed (abstract; col. 13, l. 33-42).
	With respect to dependent claim 24, Farnard discloses wherein the fluid has been processed as claimed (col. 12, l. 43-48).




Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 10, 14-16, 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Farnard.
With respect to dependent claim 10, Farnard discloses wherein C8-C10 monocarboxylic acids are slightly preferred (col. 2, l. 63-68), as well as wherein two or more of the acid may be used (col. 3, l. 8-10),  As such, it would have been obvious to one having ordinary skill in the art to try a blend of, for example, a C8-C10 monocarboxylic acid when choosing from “two or more” of the acid, as suggested by Farnard since Farnard suggests a finite number of carboxylic acids suitable for use, and, thus, when choosing two or more thereof, there would be a finite number of combinations to try, including that which is noted above.  
With respect to dependent claims 14-16, Farnard is silent to the pH of the inhibited fluid; however, Farnard discloses the addition of the same additive, i.e. the monocarboxylic acid as claimed, to the same starting fluid, i.e., crude oil.  As such, the pH of the inhibited fluid/crude oil to which the monocarboxylic has been added would be expected to be within the ranges as claimed since it has been held “Products of identical chemical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. See MPEP 2112.01(1), In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985), In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Warren Corp v D F Newfield Co, 1 F Supp 773, 22 USPQ 313 (EDNY 1934).  If there is any difference between the pH of the inhibited fluid formed from the addition of the same monocarboxylic acid to crude oil of Farnard and that of the instant claims, the difference would have been minor and obvious and one having ordinary skill would recognize the optimal pH to provide to the mixture thereof for demulsification since it has been held “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	With respect to dependent claims 20 and 21, Farnard discloses the addition of the monocarboxylic acid to the emulsion in an amount of up to 10 wt% (col. 3, l. 5-7).  Although silent to the concentration added as within the ranges as claimed, it would have been obvious to one having ordinary skill in the art to try an amount of the monocarboxylic acid of Farnard in an amount as claimed since it has been held wherein generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.).  See also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382  wherein it was held "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages." and In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) wherein claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions).  For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").  Additionally, the Examiner notes, obviousness can be shown in a predictable art when a difference between the claimed ranges is virtually negligible absent any showing of unexpected results or criticality. In re Brandt, 886 F. 3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018). The instant specification fails to explicitly establish the instantly claimed concentration ranges as critical and it is unclear if any unexpected results are achieved by using such.  As such, the determination of a suitable amount of monocarboxylic acid would be achievable through routine experimentation in the art.


Allowable Subject Matter
Claims 9, 12 and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to the rejection(s) of claim(s) as set forth in the previous office action have been fully considered and are persuasive in view of Applicant’s amendments to independent claim 6.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of further consideration of Applicant’s amendments.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
WO 2007/065107 A2 discloses inhibiting naphthenate solids and emulsions in crude oil by addition of an inhibitor thereto, wherein the inhibitor includes linear compounds having at least two carboxylic acid moieties.  
WO 2007/086661 discloses methods of removing calcium from crude oil wherein a lipophilic dicarboxylic anhydride is added thereto and converted into an aqueous compound having a carboxylic group through hydrolysis so that the compound can then react with calcium naphthenate in the mixture to remove the metal therefrom.  
WO 2011/063459 A1 discloses a method for inhibiting the formation of naphthenate solids in liquid hydrocarbons by adding a rosin amine to the liquid hydrocarbons.
US 4,497,702 discloses methods of reducing corrosion in a hydrocarbonaceous liquid stream by contact thereof with a reaction product of a polyalkylene polyamine and a neo-acid, i.e., monocarboxylic acid, having 5 to 20 carbon atoms; the reaction product imparts superior corrosion resistance to equipment in which petroleum or chemicals are produced or processed. The method, however, is not disclosed as for inhibiting the formation of naphthenic deposits, and, rather, suggests naphthenic acids as used as corrosion inhibitors.  Furthermore, since a reaction product is used, the reference does not provide for the addition of the monocarboxylic acid itself to the crude oil.
US 4,778,589 discloses a process of removing metals such as calcium from crude oil by contact thereof with hydroxocarboxylic acids, such as citric acid.
US 4,853,109 discloses addition of a dibasic carboxylic acid to crude oil for the purpose of removing metals such as calcium and iron therefrom; a preferred dibasic carboxylic acid used is oxalic acid.
US 4,988,433 discloses monobasic carboxylic acids used to remove metals such as calcium and iron from hydrocarbonaceous feedstocks; acetic acid is disclosed as the preferred acid; benzoic acid is also suggested as an alternative thereto.  The reference, however, fails to disclose, teach and/or suggest a monocarboxylic acid consisting of a branched C8-C12 monocarboxylic acid as claimed.
US 5,078,858 discloses methods of extracting an iron species, such as iron naphthenate from crude oil by addition of a chelant selected from oxalic or citric acid thereto.  
US 5,789,463 discloses a method for removing metals such as iron from crude oil by mixing a hydroxo-carboxylic acid such as citric acid therewith.
US 7,776,931 discloses naphthenate inhibitors the inhibit the formation of naphthenate salts that can form precipitates during oil production wherein such include surfactants that include carboxylic acids.
US 8,366,915 discloses methods of removing calcium from crude oil by contact thereof with carboxylic acid sequestrants having plural COOH groups.   
US 10,358,609 discloses removal of metal naphthenate from crude hydrocarbon by mixing the crude with an acid which converts the metal naphthenate to naphthenic acid and a metal salt; suitable acids for use include inorganic and organic acids, including those comprising 1, 2 or 3 carboxylic acid groups.  The acids suggested therein, however, do not consist of branched C8-C12 monocarboxylic acids.
US 10,760,008 discloses the removal of metals, such as calcium, from a hydrocarbon phase to a water phase by using a composition that contains water-soluble C5-C12 polyhydroxy carboxylic acids.
US 2004/0045875 discloses removal of metals from crude oil by contact thereof with a water-soluble hydroxyacid selected from the group consisting of glycolic acid, C.sub.1-C.sub.4 alpha-hydroxy acids, poly-hydroxy carboxylic acids, thioglycolic acid and chloroacetic acid.
US 2005/0241997 discloses methods for causing most or all reactive phosphorous species in crude oil to transfer from the oil phase by converting calcium naphthenate into a water soluble salt such as calcium glycolate by contacting the crude oil with a water-soluble hydroxy acid such as glycolic acid, gluconic acid, a C2-C4 alpha-hydroxy acid or a poly-hydroxy carboxylic acid.  
US 2010/0137167 discloses methods of preventing the formation of calcium carboxylate in crude oil systems by adding an ethoxylated compound comprising three hydrophobic groups thereto.
US 2012/0283147 discloses polymeric naphthenate inhibitors that inhibit naphthenate salts that can form precipitates or emulsions during crude oil production and processing.
US 2015/0011445 discloses corrosion protection for metal surfaces contacted by water, wherein the surfaces are treated with an aliphatic monocarboxylic acid having at least 6, but no more than 12, carbon atoms.  The system, however, is not disclosed as used with crude oil.
US 2017/0051211 discloses methods of removing metal, including calcium, from hydrocarbon oil by addition of a metal scavenger thereto; the metal scavenger is selected from the group consisting of adipic acid, malonic acid, glutaric acid, pyruvic acid, 3-hydroxypropanoic acid, mesaconic acid, and derivatives thereof.  Although such include monocarboxylic acids, such are not suggested to consist of C8-C12 monocarboxylic acids.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela M DiTrani Leff whose telephone number is (571)272-2182. The examiner can normally be reached Monday-Friday, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 5712724137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Angela M DiTrani Leff/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        

ADL
11/13/22